Citation Nr: 0326851	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a pulmonary disorder to 
include pneumoconiosis and asbestosis claimed as due to 
exposure to asbestos.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1955 to January 1958.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  In August 2002, 
pertinent VCAA regulations were cited in a supplemental 
statement of the case (SSOC).

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii), which enabled the Board to 
develop additional evidence and consider it in the first 
instance.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  

The veteran served in the U.S. Navy, and had more than 15 
months of sea service.  A response from the Records 
Management Center (RMC), received in September 2001, 
indicates that, while there is no way of determining to what 
extent the veteran was exposed to asbestos during his Naval 
service, it is highly probable that asbestos-containing 
products were utilized on board his ship.  The RMC added that 
a positive statement that the veteran was or was not exposed 
could not be made.

A February 2000 private X-ray report, signed by Ray A. 
Herron, M.D. [radiologist], notes that there were parenchymal 
abnormalities consistent with pneumoconiosis.  Another report 
of the February 2000 chest X-ray includes Dr. Herron's 
diagnosis provided by, of bilateral interstitial fibrosis 
consistent with asbestosis.

An April 2001 VA outpatient progress note shows a diagnosis 
of asbestosis.  A June 2001 VA CT scan of the chest was 
normal.  There was no evidence of pleural disease.  

A July 2001 VA consultation sheet notes that the veteran had 
definite exposure to asbestos while serving in the Navy and 
for about 7-8 years working for General Motors and helping 
lay down asbestos sheets and tile.  A CT chest scan 
[presumably the June 2001 report noted above] was noted to 
have shown no pleural plagues or evidence of interstitial 
lung disease pathognomonic of asbestos lung disease.  
Questionable mild COPD was diagnosed.  

On October 2001 VA pulmonary clinic examination of the 
veteran, there was no evidence of asbestos related lung 
disease despite good exposure history.

VA has issued a circular on asbestos-related diseases.  DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) 
(DVB Circular) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim for entitlement to service connection 
for asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos- related disease can 
develop from brief exposure to asbestos from being a 
bystander.  The guidelines identify the nature of some 
asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos- 
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).  In 
this case the RO attempted to follow the guidelines.  See 
January 2002 letter to veteran.  To date, the veteran has not 
cooperated, has not responded to requests for information.  

Based upon the above noted evidence, and in order to 
reconcile the medical findings reported above, a VA 
examination to ascertain whether or not the veteran currently 
has an asbestos-related disease, and, if so, whether such 
disease is related to asbestos exposure in service (vs. 
postservice) is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be given another 
opportunity to identify all medical care 
providers by whom he has been evaluated 
or treated for any lung disorders or 
asbestos exposure since service.  The RO 
should obtain complete copies of all 
records of such treatment.  The RO should 
also ascertain from the office of Ray A. 
Herron, M.D., why, and by whom, the 
veteran was referred for an X-ray in 
February 2000, and obtain from Dr.Herron 
any additional medical records pertaining 
to the veteran, to include any history of 
asbestos exposure.  The veteran must 
assist in these matters as requested, 
including by providing any necessary 
releases.  In conjunction with this he 
should be advised of the provisions of 
38 C.F.R. § 3.158 (and this should be 
noted for the record). 

2.  After the development requested above 
is completed, the RO should arrange for 
the veteran to be afforded an examination 
by a specialist in pulmonary disorders to 
determine whether he has any lung 
disability due to  asbestos exposure in 
service.  The veteran's claims folder 
must be available to the examiner for 
review in conjunction with the 
examination.  The examiner should also 
elicit from the veteran a detailed 
occupational history prior to and 
following service.  Any indicated tests 
or studies should be performed.  The 
examination report must include the 
examiner's opinion as to whether or not 
the veteran as likely as not has a lung 
disorder related to asbestos exposure in 
service.  The examiner should explain the 
rationale for the opinions given and 
should comment on the opinions already of 
record regarding this matter.    

3.  The RO should then review the entire 
record and re-adjudicate the claim in 
light of any additional information 
received.  If the claim remains denied, 
the RO should issue an appropriate SSOC, 
and give the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

